DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-26 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Kahn (2011/0202204) and Wang et al. (2018/0216942).
While Kahn teaches determining if a GPS receiver has a valid solution based on a state vector, where this process involves the use of accelerometer and gyroscope data (Kahn; see P[0024]) and Wang et al. teaches using data from a GPS/IMU unit and a LIDAR scanner to perform localization and confidence analysis on localization data (Wang et al.; see P[0072]), the prior art taken either alone or in combination with other prior art fails to teach or render obvious all claimed limitations of each independent claim.
Regarding Claim 1, the prior art does not teach or render obvious “determining a confidence score” for location data for a vehicle by applying a trained machine learning model to a feature vector that is based on location data, acceleration data, image data, and LIDAR data, and outputting a confidence score for each set of global coordinates in location data, and validating the location data based on the confidence score. The prior Kahn is directed to performing an initial alignment, and does not use feature vector data as claimed to determine any confidence or to validate location data to use for navigating a vehicle.
Regarding Claim 9, this claim recites that a confidence score is determined for a second velocity rather than for global coordinates. However, the prior art fails to teach calculating this confidence score or of using one or more of acceleration data, image data of an environment surrounding the autonomous vehicle, light detection and ranging (LIDAR) data, radar detection and ranging (RADAR) data, sound detection and ranging (SONAR) data, and wheel odometry data to determine this second velocity, or validating location data based on the confidence score.
Regarding Claim 20, the claim recites that a confidence score is determined for a second velocity rather than for global coordinates. However, the prior art fails to teach calculating this confidence score or of using a comparison of features in two separate frames to determine this second velocity, or validating location data based on the confidence score.
Regarding Claim 26, while Wang et al. teaches the use of an HD map in addition to using data from a GPS/IMU unit and a LIDAR scanner to perform localization and confidence analysis on localization data, the prior art fails to teach or render obvious an uncertainty map storing a variance of each set of global coordinates over a spatial volume, and retrieving a variance for a location of an autonomous vehicle from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662